Mr. Chief Justice Mitchell,
dissenting:
The construction of the will adopted by the orphans’ court is clearly contrary to the grammatical construction of the testator’s words, and appears to me to be also contrary to his plain intent. He belonged to a family somewhat noted in the local annals of Philadelphia for a century and a half, and his will manifests his pride in the name and in the continuous occupation of the same property. His scheme of disposition was in accordance with this feeling. The house was given to his widow for life, she paying no rent; after her death to the favored relative, Albert Sower, he paying a rental of $300; if Albert should not occupy the house then the option to do so should go to “any member of the Sower family bearing that *203surname,” paying a rental of $300 and all taxes, water rents, etc. This is the grammatical construction and it accords with the actual intent. The draughtsman of the will, whether testator himself or another, was plainly an educated man, accustomed to the correct use of the English language. He expressed the classification of beneficiaries above indicated, clearly, put a full period after the gift to Albert, and attached the additional burden of taxes, etc., only to the other members of the Sower family who might take the place of Albert. Punctuation is not to control the manifest meaning of a sentence, but it is not to be disregarded lightly, especially in the case of a writer accustomed to its proper use. In the present case a full period is set aside, contrary to the grammatical requirements, and the plain intent of the language, and only in deference to a general intent, assumed, not from anything the testator said, but from what the court think he could not have meant. I would reverse this decree.
Fell, J., joins in this dissent.